            Case 2:21-cv-00020-RAJ-JRC Document 16 Filed 02/02/21 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      SHEREEN RAMADAN,
                                                               CASE NO. 2:21-cv-00020-RAJ-JRC
11                              Plaintiff,
                                                               ORDER ON STIPULATED
12              v.                                             MOTION TO STAY
13      CVS HEALTH INC.,

14                              Defendant.

15

16          This matter is before the Court on referral from the District Court (Dkt. 11), and on the

17   parties’ stipulated motion to stay proceedings pending the completion of arbitration. Dkt. 15.

18   The Court finds good cause and grants the motion to stay. If this matter is still stayed on May 3,

19   2021, the parties shall file a status report updating the Court regarding the status of the case.

20          Dated this 2nd day of February, 2021.

21

22

23
                                                            A
                                                            J. Richard Creatura
24                                                          United States Magistrate Judge



     ORDER ON STIPULATED MOTION TO STAY - 1
